Interim Decision #1371

MATTER OF FRANKLIN PIERCE COLLEGE

Petition for APPROVAL OP 'Soiaom
BOS-214 (f) -615
Decided by Regional Commissioner January 80, 1884
(1) Approval of an established institution of learning for attendance by nonimmigrant students under section 101(a) (15) (F), Immigration and Nationality
Act, requires, among other things, a finding that the school is a bons fide
institution of learning. possesses the necessary facilities and is otherwise
qualified for the instructioh of students in recognized courses, and confers
upon its graduates a recognized degree or its credits are recognized by, and
transferable to, an institution which does confer such a degree.
(2) Petitioning liberal arts college is denied approval or attendanec by nonimmigrant students because library and recreational facilities are inadequate;

no evidence has been submitted that the credits earned by the students at the
institution would be recognized by, or transferable to, other schools; no evidence has been submitted of reputation of the college as an educational institution in the community; no evidence has been submitted of assured sources
of funds or of financial stability of institution, and the U.S. Office of Education, after consultation, recommended denial of the petition.

This is an appeal from the decision of the District Director who
denied the petition to approve Franklin Pierce College at Rindge,
Now Hampshire; for the 'tititendowe of nonimmigrant alien students.
The petition and supporting dents indicate that the institution
is a nonprofit organizationi chartered in November 1962 by the State
of New Hampshire and operated by a board of trustees. The physical
plant comprises six buildings with dormitory, classroMns will other
facilities. The college has no library and uses the facilities of the
Ingalls Memorial Library at Rindge. The institution has been planned
to operate as a co-educational liberal arts college which will confer
upon its graduates the degree of bachelor of arts. It commenced operation in September 1963, has an enrollment of about ninety students,
a faculty of eleven instructors, and presently is offering courses at the

freshman level only.
Approval of a petition of this type requires, among other things,
a finding that the school is a bona Ale institution of learning, possesses
the necessary facilities and is otherwise qualified for the instruction
659

Interim Decision #1371
of students in recognized courses and confers upon its graduates a recognized degree or its credits are recognized by and transferable to an
institution which does confer such a degree. In reaching a decision,
the Service is required by section 101(a) (15) (F) of the Immigration
and Nationality Act to consult with the Office of Education of the
United States. In this case, the Office of Education, after reviewing
the information submitted with the petition and the information obtained through Service inquiry, has recommended that the petition
not be approved.
We have carefully examined the record in this case including the
information submitted in support of the appeal. As pointed out by
the District. Director in his decision, the record contains no evidence
of the reputation of the college as an educational institution in the
community, and the library and recreational facilities do not appear
to be adequate for an institution of this type. Additionally, no evidence has been submitted that the credits earned by students at the
institution would be recognized or transferable to other schools. Further, the material submitted in support of the institution's financial
stability does not contain any documentary evidence of financial stability and no evidence is given of assured sources of funds. We find
the recommendation of the Office of Education that the petition be
denied to be persuasive. In our opinion, the petitioner has failed to
satisfactorily establish that, in its present state of development, the
college can be considered as having met the requirements of the statute.
The appeal will be dismissed.
ORDER : It is ordered that the appeal be and the same is hereby
dismissed.

660

